Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 4, and 10-12 are amended. Claims 3 and 5-9 are cancelled. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (JP 2009095740 A)
Regarding claim 1, Kojima teaches a three-dimensional shaping device comprising: a discharge head (46) configured to discharge a shaping material to a shaping region on stage (carriage plate 21/ carriage 30); a weight measuring device (74) configured to measure a weight of the shaping material on the shaping region on the stage discharged from the discharge head, the weight measuring device being disposed under the stage (figure 1, pg. 6 paragraph 11); a 
Regarding claim 2, Kojima teaches wherein the process is configured to cause the weight measuring device to measure the weight of the first part on the shaping region while the processor causes the discharge head to discharge the shaping material to the shaping region on the stage (pg. 3 paragraph 5). 
Regarding claim 4, Kojima teaches the processor is configured to determine that a predetermined amount of shaping material corresponding to the first part is not discharged from the discharge head to the shaping region on the stage based on the comparison result, the processor is configured to correct the shape source data so as to provide corrected shape source data when the processor determines that the predetermined amount of the shaping material corresponding to the first part is not discharged from the discharge head to the shaping region on the stage, the processor is configured to generate corrected shaping data by correcting the shaping data based on the corrected shape source data, and the processor is configured to cause the discharge head to discharge the shaping material to form the three-
Regarding claim 12, Kojima teaches a line width measuring device (camera device 80) configured to measure a line width of the discharged shaping material (camera is used to measure the droplets and glass in pg. 7 paragraphs 3-4). Further, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2009095740 A). 
Regarding claim 10, . 
 Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2009095740 A) in view of Saito et al (US 2019/0030820 A1). 
Although Kojima does not explicitly disclose the discharge head includes a plasticization member configured to plasticize a source material and generate the shaping material, the plasticization unit includes a screw, and the processor is configured to control a rotation speed of the screw to adjust an amount of the shaping material to be discharged from the discharge head, it is conventionally known for a three-dimensional modeling apparatus to include a plasticization member. Analogous art, Saito et al, discloses a plasticization section which includes a flat screw having a groove extending in a volute shape and a driving motor that rotates the flat screw, the plasticization section rotating the flat screw to thereby guide the molten material, which is a plasticized thermoplastic material, to the nozzle through the groove; and an ejection control mechanism that is disposed in a flow path between the flat screw and the nozzle, and controls an outflow of the molten material from the nozzle [0006]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plasticization member and a screw since (1) it is conventionally well known and (2) to control the outflow of the molten material from the nozzle. 
Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. Applicant argues that Kojima’s process  is different since Kojima calculates the weight of the droplet based on diameter. Examiner disagrees. The purpose of Kojima’s invention is to calculate the weight of the droplets in order to make the total discharge weight .
Applicant’s arguments fails do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743